DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 30 December 2021.
Claims 1-21 are pending and have been presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,243,711. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is anticipated by the claim of the ‘711 patent as shown below.


11,243,711
17/566,508
18. A system comprising: a storage device configured to store data in a non-volatile memory in a first mode or a second mode having a storage density higher than the first mode; at least one sensor; 
(A) at least one processing device; 
(B) and memory containing instructions configured to instruct the at least one processing device to: 
(C) write data representative of a software application into the non-volatile memory when a temperature of the non-volatile memory is less than a predetermined threshold; store the data representative of the software application in an encrypted format in the first mode in the non-volatile memory; 
(D) expose, when the data representative of the software application is stored in the first mode, the non-volatile memory to a temperature greater than the predetermined threshold; 
(E F) determine, using the at least one sensor, that the temperature of the non-volatile memory has fallen below the predetermined threshold;
(G) and in response to determining that the temperature of the non-volatile memory has fallen below the predetermined threshold: decrypt the stored data, and store the decrypted data in the second mode in the non-volatile memory.
1. A system comprising: 
(A) at least one processing device; 
(B) and memory containing instructions configured to instruct the at least one processing device to: 
(C) store first data in a first mode in a non-volatile memory of a storage device while a temperature of the non-volatile memory is less than a threshold, 
(D) wherein after the first data is stored, the non-volatile memory is exposed to a temperature greater than the threshold; 
(E) collect sensor data using at least one sensor; 
(F) determine, based on the collected sensor data, that the temperature of the non-volatile memory has fallen below the threshold; 
(G) and in response to determining that the temperature of the non-volatile memory has fallen below the threshold, store the first data in a second mode in the non-volatile memory.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 6, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAR-OR (U.S. Patent Application Publication #2011/0199823) in view of YANG (U.S. Patent Application Publication #2019/0050153).

1. BAR-OR discloses A system comprising: at least one processing device (see [0026]: storage device includes a storage manager; [0093]: storage manager can be a SoC or general purpose processor); and memory containing instructions (see [0093]: instructions executed by the storage manager) configured to instruct the at least one processing device to: store first data in a first mode in a non-volatile memory of a storage device (see [0034]: data is initially stored using a first storage setup; [0037]: first storage setup stores data in SBC cells) while a temperature of the non-volatile memory is less than a threshold (see [0027]: programmers data is stored in the storage device prior to being embedded into the host; [0025]: the temperature of the memory is below a threshold since the memory is not yet subject to the heat of the solder process), wherein after the first data is stored, the non-volatile memory is exposed to a temperature greater than the threshold (see [0037]: after the programmers data is stored in the SBD mode, the memory is subject to the solder process, this will increase the temperature the device is exposed to); collect sensor data using at least one sensor; determine, based on the collected sensor data, that the temperature of the non-volatile memory has fallen below the threshold (see [0034]: after the solder process, the memory is now installed in the host device and is subject to ambient temperatures; see YANG below regarding the use of a sensor to make this determination); and in response to determining that the temperature of the non-volatile memory has fallen below the threshold (see YANG below), store the first data in a second mode in the non-volatile memory (see [0034], [0038]: data is migrated from the SBC region to the MBC region).
YANG discloses the following limitations that are not disclosed by BAR-OR: collect sensor data using at least one sensor (see [0024]: temperature sensor); determine, based on the collected sensor data, that the temperature of the non-volatile memory has fallen below the threshold (see [0036]: reading from temperature sensor is obtained); and in response to determining that the temperature of the non-volatile memory has fallen below the threshold (see [0040]: when temperature sensor indicates temperature is below a threshold, data is migrated from SLC to MLC).  The use of a temperature sensor allows the system to operate the memory in a safe manner based on actual memory temperatures (see [0007]-[0008]).  This same technique would be useful in BAR-OR, as the memory is being exposed to high temperatures, a sensor would allow the system to know when it is safe to migrate the data to another memory area.  This is what YANG teaches.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BAR-OR to utilize a temperature sensor, as disclosed by YANG.  One of ordinary skill in the art would have been motivated to make such a modification to know when it is safe to migrate data to another memory area, as taught by YANG.  BAR-OR and YANG are analogous/in the same field of endeavor as both references are directed to storing data in a memory based on temperature.

2. The system of claim 1, wherein the non-volatile memory is exposed to the temperature greater than the threshold during reflow soldering or burn-in associated with manufacture of the storage device (see BAR-OR [0034]: embedded in the host, device is subject to a reflow process).

5. The system of claim 1, wherein the second mode has a storage density higher than the first mode (see BAR-OR [0034]: MBC has a higher storage density).

6. The system of claim 1, wherein the first mode is a single-level cell (SLC) mode, and the second mode is a multi-level cell (MLC) mode, a triple-level cell (TLC) mode, or a quad-level cell (QLC) mode (see BAR-OR [0031]: first mode is SBC, second mode is MBC).

20. BAR-OR discloses A method comprising: storing first data in a first mode in a non-volatile memory (see [0034]: data is initially stored using a first storage setup; [0037]: first storage setup stores data in SBC cells); collecting sensor data using at least one sensor; determining, based on the collected sensor data (see YANG below), that the temperature of the non- volatile memory exceeds a first threshold (see [0037]: after the programmers data is stored in the SBD mode, the memory is subject to the solder process, this will increase the temperature the device is exposed to); after determining that the temperature of the non-volatile memory exceeds the first threshold, determining, based on the collected sensor data (see YANG below), that the temperature of the non-volatile memory has fallen below a second threshold (see [0034]: after the solder process, the memory is now installed in the host device and is subject to ambient temperatures; see YANG below regarding the use of a sensor to make this determination); and in response to determining that the temperature of the non-volatile memory has fallen below the second threshold (see YANG below), storing the first data in a second mode in the non-volatile memory, wherein the second mode has a storage density higher than the first mode (see [0034], [0038]: data is migrated from the SBC region to the MBC region).
YANG discloses the following limitations that are not disclosed by BAR-OR: collect sensor data using at least one sensor (see [0024]: temperature sensor); determining, based on the collected sensor data, that the temperature of the non- volatile memory exceeds a first threshold (see [0036]: reading from temperature sensor is obtained); and in response to determining that the temperature of the non-volatile memory has fallen below the threshold (see [0040]: when temperature sensor indicates temperature is below a threshold, data is migrated from SLC to MLC).  The use of a temperature sensor allows the system to operate the memory in a safe manner based on actual memory temperatures (see [0007]-[0008]).  This same technique would be useful in BAR-OR, as the memory is being exposed to high temperatures, a sensor would allow the system to know when it is safe to migrate the data to another memory area.  This is what YANG teaches.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BAR-OR to utilize a temperature sensor, as disclosed by YANG.  One of ordinary skill in the art would have been motivated to make such a modification to know when it is safe to migrate data to another memory area, as taught by YANG.  BAR-OR and YANG are analogous/in the same field of endeavor as both references are directed to storing data in a memory based on temperature.

21. The method of claim 20, wherein the first threshold and the second threshold are the same (see BAR-OR [0025]: solder temperature is the threshold).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAR-OR (U.S. Patent Application Publication #2011/0199823) and YANG (U.S. Patent Application Publication #2019/0050153) as applied to claims 1, 2, 5, 6, 20 and 21 above, and further in view of CHO (U.S. Patent Application Publication #2014/0281170).

4. The system of claim 1 (see above), wherein the first data is firmware configured to control read and write operations for data stored in the non-volatile memory (see CHO below).
CHO discloses the following limitations that are not disclosed by BAR-OR: wherein the first data is firmware configured to control read and write operations for data stored in the non-volatile memory (see [0030]: OS image is pre-loaded and would contain necessary drivers to operate the computer system, this would include the ability to read and write to memory). BAR-OR already discloses data that is preloaded by the manufacturer onto the memory (see [0027]). CHO discloses additional data that is able to be preloaded to a memory by the manufacturer. There are a limited number of data types that one would expect a manufacturer to preload and firmware is expected by most users to be present to allow a device to function. “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 82 USPQ2d at 1397.
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by BAR-OR to preload firmware as disclosed by CHO. One of ordinary skill in the art would have been motivated to make such a modification as it is one of a limited number of choices for data to be preloaded by a manufacturer and therefore obvious to try. BAR-OR and CHO are in the same field of endeavor as they are both directed to preloading of data to a memory system.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAR-OR (U.S. Patent Application Publication #2011/0199823) and YANG (U.S. Patent Application Publication #2019/0050153) as applied to claims 1, 2, 5, 6, 20 and 21 above, and further in view of TAKAHASHI (U.S. Patent Application Publication #2014/0337642).

7. The system of claim 1 (see above), wherein the instructions are further configured to instruct the processing device to: prior to storing the first data in the first mode, encrypt the first data; wherein the first data stored in the first mode is encrypted (see TAKAHASHI below).
TAKAHASHI discloses the following limitations that are not disclosed by BAR-OR: wherein the instructions are further configured to instruct the processing device to: prior to storing the first data in the first mode, encrypt the first data; wherein the first data stored in the first mode is encrypted (see [0016]: cryptographic module in communication with flash memory; [0023]: firmware stored in flash in encrypted form).  The image loaded into the memory by BAR-OR is firmware for the device the memory is installed within.  The encryption by TAKAHASHI allows for data to be verified, and to also prevent unauthorized access to the data (see [0023]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify BAR-OR to encrypt the first data, as disclosed by TAKAHASHI.  One of ordinary skill in the art would have been motivated to make such a modification to provide data verification, as taught by TAKAHASHI.  BAR-OR and TAKAHASHI are analogous/in the same field of endeavor as both references are directed to storing data on a flash memory.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAR-OR (U.S. Patent Application Publication #2011/0199823) and YANG (U.S. Patent Application Publication #2019/0050153) as applied to claims 1, 2, 5, 6, 20 and 21 above, and further in view of KODAMA (U.S. Patent Application Publication #2020/0293439).

9. The system of claim 1 (see above), wherein the instructions are further configured to instruct the processing device to: prior to storing the first data in the first mode, compress the first data; wherein the first data stored in the first mode is compressed (see KODAMA below).
KODAMA discloses the following limitations that are not disclosed by BAR-OR: wherein the instructions are further configured to instruct the processing device to: prior to storing the first data in the first mode, compress the first data; wherein the first data stored in the first mode is compressed (see [0045]-[0046]: data is compressed and stored in SLC mode).  Compressing data that is being stored in the SLC mode allows for an increase of the amount of storage space using the SLC mode (see [0047]: new free area), while decompressing data stored in MLC allows for better read performance since the entire segment of compressed data will not be needed for a read access (see [0083)). BIEDERMAN also discloses advantages of compressing data, even when additional space is not needed. By storing data in a compressed format, the number of subject to an error is reduced (see column 3, lines 6-30). This would be especially useful in BAR-OR, as the soldering process can introduce errors in the cells holding data.
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by BAR-OR to compress and decompress data as disclosed by KODAMA. One of ordinary skill in the art would have been motivated to make such a modification in order to increase the storage capacity in SLC mode, decrease the cells subject to an error, and increase read performance, as taught by KODAMA and BIEDERMAN. BAR-OR, BIEDERMAN, and KODAMA are in the same field of endeavor as they are all directed to safely storing data in flash memory with different cell densities.

10. The system of claim 9, wherein the instructions are further configured to instruct the processing device to: in response to determining that the temperature of the non-volatile memory has fallen below the threshold, decompress the first data; wherein the first data stored in the second mode is decompressed (see KODAMA [0053]: as data is transferred from the SLC mode to the MLC mode, the data is decompressed before being stored in the MLC mode).

Allowable Subject Matter
Claims 12-19 are allowed.
Claims 3, 8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136